DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 17, 2022 has been entered. Claims 1-9 remain pending in the application. Claims 10 has been canceled. Applicant’s amendments to the Claims have overcome every 112(b) rejection previously set forth in the Non-Final Office Action mailed August 30, 2022. Applicant’s amendments to the Claims do not overcome every objection for the reasons set forth below. 
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Amendments made to independent claims 1 and 6 seek to clarify that the fitting member is located on a second side of the housing opposite to a first side. This amendment overcomes Mittleman (US Publication No. 2012/0045081), because the fitting member (ribs 160) of Mittleman is located on the sides of housing (microphone boot 152) adjacent the first side, as opposed to a second side (adjacent terminals 178) opposite the first side (adjacent mesh 146). 
However, to address the new amendments, Examiner cites Larson (US Publication No. 2006/0109996), which discloses a microphone kit (Figures 17-20, microphone module 124), comprising a housing (outer surface of 124) having a first side (adjacent shell 128’) and a second side (adjacent grommet 125’), wherein a fitting member (rubber grommet 125’) is located on the second side (adjacent 125’) opposite the first side (adjacent 128’).
Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  
Claim 3, lines 2-3, state “the waterproof microphone kit further comprises a flexible electrical component; the flexible electrical connection component”. Examiner recommends amending the limitation to read “the waterproof microphone kit further comprises a flexible electrical connection component; the flexible electrical connection component” to avoid improper antecedent basis.  
Claim 8, lines 2-3, state “the waterproof microphone kit further comprises a flexible electrical component; the flexible electrical connection component”. Examiner recommends amending the limitation to read “the waterproof microphone kit further comprises a flexible electrical connection component; the flexible electrical connection component” to avoid improper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2013/0070950) in view of Ichikawa (US Publication No. 2018/0356861) and Larson (US Publication No. 2006/0109996).
Regarding claim 1, Chen discloses a microphone kit (Figures 1-4, microphone module), adapted to be fixed in an electronic device (see Paragraph [0005]), the microphone kit (microphone module) comprising: a housing (shell 10), a lateral opening (sound hole 147) on a first side thereof (top side of 10); a circuit motherboard (Figure 2-3, circuit board 20), disposed in the housing (10) and located in an enclosed space (within 10); and a microphone unit (microphone 30), disposed at the circuit motherboard (20) and located in the enclosed space (within 10), a sound receiving part (acoustic hole 37) of the microphone unit (30) disposed as facing the lateral opening (147). 
Chen does not disclose the housing having an opening on one end thereof, and a fitting member, the fitting member located on a second side of the housing opposite to the first side; a waterproof breathable film, disposed at the housing and sealing the lateral opening; and a plug, partially disposed in the housing, wherein the waterproof breathable film, the plug and the housing jointly form an enclosed space.
However, Ichikawa discloses a waterproof speaker kit (subunit 200b), adapted to be fixed in an electronic device (Paragraph [0096], main unit 200a connected to subunit 200b), the waterproof speaker kit (200b) comprising: a housing (housing 20), having an opening (opening 20c) on one end thereof (see Figure 7A), and a lateral opening (sound hole 24a) on a first side (adjacent front 20a) thereof (see Figure 7A); a waterproof breathable film (Figure 9, waterproof membrane 24c), disposed at the housing (20) and sealing the lateral opening (24a); a plug (connector cover 20d), partially disposed in the housing (20), wherein the waterproof breathable film (24c), the plug (20d) and the housing jointly (20) form an enclosed space (space C); a circuit motherboard (Figure 9, PCB), disposed in the housing (20) and located in the enclosed space (space C); and a speaker unit (speaker 24), disposed at the circuit motherboard (PCB) and located in the enclosed space (space C), a sound emitting part (24 adjacent 24c) of the speaker unit (24) disposed as facing the waterproof breathable film (24c).
Larson teaches a microphone kit (Figures 17-20, microphone module 124) comprising a housing (outer surface of 124), the housing (outer surface of 124) having a fitting member (Figure 20, grommet 125’), the fitting member (125’) located on a second side (adjacent 125’) of the housing (124) opposite to the first side (adjacent shell 128’).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the housing of Chen to include the opening and plug of Ichikawa; combined the waterproof breathable film of Ichikawa to the sound hole of Chen; and combined the fitting member of Larson to the second side housing to Chen. Modifying the housing to include the opening and plug would have provided an opening for which the microphone kit could connected to an electronic device, such as a smart phone (see Paragraph [0096] in Ichikawa). Combining the waterproof breathable film would have provided a waterproof barrier at the sound hole, preventing water from entering the enclosed space of the housing (see Paragraph [0100]-[0110] in Ichikawa). Combining the fitting member to the housing would have allowed the housing to be securely mounted in an electronic device, while also reducing vibrations of the microphone (see Paragraphs [0092] in Larson).
Regarding claim 4, Chen in view of Ichikawa and Larson teaches the waterproof microphone kit according to claim 1, and further discloses (in Chen) wherein the housing (10) comprises a least one limiting structure (comprised of ribs 114 and buckles 115), and the limiting structure (114 and 115) is for limiting a movement range of the circuit motherboard (20) disposed in the housing (10) relative to the housing (see Paragraph [0019]).
Regarding claim 5, Chen in view of Ichikawa and Larson teaches a waterproof microphone kit according to claim 1, and further teaches (in Larson) wherein the fitting member (125’) is for mutually fitting with a fitting structure (Figure 20, platform 123 a′) in a slot (pocket 123’) of an electronic device (mirror assembly 10) so as to fix the waterproof microphone kit (124) to the electronic device (10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the fitting structure of Larson to the electronic device of Chen as previously modified by Ichikawa and Larson. Doing so would have provided a securing pocket within the electronic device for which the microphone module could securely engage/fit with the fitting member and module housing (see Paragraph [0092] in Larson).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2013/0070950) in view of Ichikawa (US Publication No. 2018/0356861), Larson (US Publication No. 2006/0109996), and Stephanou (US Publication No. 2013/0051587).
Regarding claim 2, Chen in view of Ichikawa and Larson teaches the waterproof microphone kit according to claim 1, but does not teach wherein the housing is in a transparent material.
However, Stephanou teaches (in Paragraph [0078] and Figures 9A-B) enclosing a microphone kit (microphone 900) in a transparent material (Figures 9A-B, cover glass 902 and glass substrate 906). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the housing of Chen as modified by Ichikawa to be comprised of the glass material as taught in Stephanou. Doing so would have provided the microphone kit with a low-cost housing that is insensitive to ambient noise (see Paragraph [0039] in Stephanou). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2013/0070950) in view of Ichikawa (US Publication No. 2018/0356861), Larson (US Publication No. 2006/0109996), and Sakata (US Patent No. 6353185). 
Regarding claim 3,  Chen in view of Ichikawa and Larson teaches the waterproof microphone kit according to claim 1, and further teaches (in Ichikawa) wherein the waterproof microphone kit (microphone module of Chen as modified by Ichikawa) further comprises a flexible electrical connection component (Paragraph [0100] in Ichikawa, USB cable connector connecting to 20e), having one end thereof connected to the circuit motherboard (Paragraph [0100], USB cable connected to USB port 20e) and one other end thereof for connecting to an external processing module (Paragraph [0097], other end connecting to external device; Figure 10, external device including main unit 200a comprising central controller 1).
Chen in view of Ichikawa and Larson does not teach wherein the plug has a through hole; a flexible electrical connection component passes through the through hole; one end of the plug is recessed to form an adhesive slot, the adhesive slot is filled with a sealing adhesive, the adhesive slot is in communication with the through hole, a part of the flexible electrical connection component passing through the through hole is located in the adhesive slot, the sealing adhesive covers the flexible electrical connection component in the adhesive slot, and the sealing adhesive seals the through hole.
However, Sakata teaches a plug (Figure 3, grommet body 10) having a through hole (small diameter tube portion 11), wherein a flexible electrical connection component (wire harness W/H) passes through the through hole (11); one end of the plug (Figure 3, left right end of 10) is recessed to form an adhesive slot (enlarged diameter tube portion 12), the adhesive slot (12) is filled with a sealing adhesive (sealant 26), the adhesive slot (12) is in communication with the through hole (11), a part of the flexible electrical connection (W/H) component passing through the through hole (11) is located in the adhesive slot (12), the sealing adhesive (26) covers the flexible electrical connection component (W/H) in the adhesive slot (12), and the sealing adhesive (26) seals the through hole (11) (see Figure 3 and Column 7, lines 1-9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the USB port and USB cable connector of Ichikawa to the circuit board of Chen as previously modified by Ichikawa and Larson, and modified the plug of Chen as previously modified by Ichikawa and Larson to include the through hole, adhesive slot, and sealing adhesive of Sakata. Combining the USB port/cable connector would have allowed the microphone kit to connect/communicate with an electronic device (see Paragraph [0096] in Ichikawa). Modifying the plug would have allowed the microphone kit to connect with an external device, while maintaining the waterproofness of the microphone kit and the ease of connecting and disconnecting the plug/connector to and from the microphone kit (see Figure 3, Column 6, Lines 1-7, and Column 7, Lines 1-9 in Sakata). 
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2013/0070950) in view of Ichikawa (US Publication No. 2018/0356861), Mittleman (US Publication No. 2012/0045081), and Larson (US Publication No. 2006/0109996).
Regarding claim 6, Chen discloses an electronic device (Paragraph [0005], electronic devices, such as mobile phones comprising microphones), comprising: a microphone kit (microphone module), the microphone kit (microphone module) comprising: a housing (shell 10), having a lateral opening (sound hole 147) on a first side thereof (top side of 10); a circuit motherboard (Figure 2-3, circuit board 20), disposed in the housing (10) and located in an enclosed space (within 10); and a microphone unit (microphone 30), disposed at the circuit motherboard (20) and located in the enclosed space (within 10), a sound receiving part (acoustic hole 37) of the microphone unit (30) disposed as facing the lateral opening (147). 
Chen does not disclose wherein the electronic device, comprises: a body, comprising a processing module and a slot having a fitting structure; a display unit, connected to the body and electrically connected to the processing module, wherein the processing module is capable of controlling the display unit; and a waterproof microphone kit, disposed at the body; the housing having an opening on one end thereof, and a fitting member, the fitting member located on a second side of the house opposite to the first side; a waterproof breathable film, disposed at the housing and sealing the lateral opening; and a plug, partially disposed in the housing, wherein the waterproof breathable film, the plug and the housing jointly form an enclosed space, wherein the fitting member is adapted to mutually fit with the fitting structure so as to fix the waterproof microphone kit to the body.
However, Ichikawa teaches a waterproof speaker kit (subunit 200b), adapted to be fixed in an electronic device (Paragraph [0096], main unit 200a connected to subunit 200b), the waterproof speaker kit (200b) comprising: a housing (housing 20), having an opening (opening 20c) on one end thereof (see Figure 7A), and a lateral opening (sound hole 24a) on a first side (adjacent front 20a) thereof (see Figure 7A); a waterproof breathable film (Figure 9, comprised of protective member 20b and waterproof membrane 24c), disposed at the housing (20) and sealing the lateral opening (24a); a plug (connector cover 20d), partially disposed in the housing (20), wherein the waterproof breathable film (24b/c), the plug (20d) and the housing jointly (20) form an enclosed space (space C); a circuit motherboard (Figure 9, PCB), disposed in the housing (20) and located in the enclosed space (space C); and a speaker unit (speaker 24), disposed at the circuit motherboard (PCB) and located in the enclosed space (space C), a sound emitting part (24 adjacent 24c) of the speaker unit (24) disposed as facing the waterproof breathable film (24b/c).
Mittleman teaches an electronic device (Figure 1, device 10), comprising: a body (housing 12), comprising a processing module (processing circuitry 36); a display unit (Figure 1 display 16), connected to the body (16) and electrically connected (see Figure 2 and Paragraphs [0048]-[0051], display 16 being display device 42 of I/O devices 38) to the processing module (36), wherein the processing module (36) is capable of controlling the display unit (see Paragraphs [0047]-[0052]); and a microphone kit (microphone 76), disposed at the body (12) (see Figures 14-17).
Larson teaches an electronic device (mirror 10) comprising: a body (Figure 17, mounting plate 121 within casing 116’ and bezel 120’) comprising a slot (pocket 123′) having a fitting structure (platform 123 a′); and a microphone kit (microphone module 124) comprising a housing (outer surface of 124) having a fitting member (grommet 125’), the fitting member (125’) located on a second side (adjacent 125’) of the house (surface of 124) opposite to the first side (adjacent shell 128’), wherein the fitting member (125) is adapted to mutually fit with the fitting structure (123 a’) so as to fix the microphone kit (124) to the body (121) (Paragraph [0092], ribs 125 a’ of grommet 125’ compressibly engaging platform 123 a’ so as to provide a secure fit and reduce vibrations).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the housing of Chen to include the opening and plug of Ichikawa; combined the waterproof breathable film of Ichikawa to the sound hole of Chen; combined the processing circuitry and display of Mittlemen to the electronic device of Chen; and combined the fitting member and fitting structure of Larson to the electronic device and microphone kit of Chen. Modifying the housing to include the opening and plug would have provided an opening for which the microphone kit could connected to an electronic device, such as a smart phone (see Paragraph [0096] in Ichikawa). Combining the waterproof breathable film would have provided a waterproof barrier at the sound hole, preventing water from entering the enclosed space of the housing (see Paragraph [0100]-[0110] in Ichikawa). Combining the processing circuitry and display to the electronic device would have provided the microphone kit and electronic device with functionality by allowing microphone kit to process and communicate voice commands (Paragraph [0051] in Mittleman); and combining the fitting member and fitting structure of to the electronic device and microphone kit would have provided a securing pocket within the electronic device for which the microphone module could securely engage/fit, while also reducing the vibrations (see Paragraph [0092] in Larson).  
Regarding claim 9, Chen in view of Ichikawa, Mittleman, and Larson teaches the electronic device according to claim 6, and further teaches (in Chen) wherein the housing (10) comprises a least one limiting structure (comprised of ribs 114 and buckles 115), and the limiting structure (114 and 115) is for limiting a movement range of the circuit motherboard (20) disposed in the housing (10) relative to the housing (see Paragraph [0019]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2013/0070950) in view of Ichikawa (US Publication No. 2018/0356861), Mittleman (US Publication No. 2012/0045081), Larson (US Publication No. 2006/0109996), and Stephanou (US Publication No. 2013/0051587).
Regarding claim 7, Chen in view of Ichikawa, Mittleman, and Larson teaches the electronic device according to claim 6, but does not teach wherein the housing is in a transparent material.
However, Stephanou teaches (in Paragraph [0078] and Figures 9A-B) enclosing a microphone kit (microphone 900) in a transparent material (Figures 9A-B, cover glass 902 and glass substrate 906). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the housing of Chen as modified by Ichikawa, Mittleman, and Larson to be comprised of the glass material as taught in Stephanou. Doing so would have provided the microphone kit with a low-cost housing that is insensitive to ambient noise (see Paragraph [0039] in Stephanou). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2013/0070950) in view of Ichikawa (US Publication No. 2018/0356861), Mittleman (US Publication No. 2012/0045081), Larson (US Publication No. 2006/0109996), and Sakata (US Patent No. 6353185).
Regarding claim 8, Chen in view of Ichikawa, Mittleman, and Larson teaches the electronic device according to claim 6, and further teaches (in Ichikawa) wherein the waterproof microphone kit (microphone module of Chen as modified by Ichikawa, Mittleman, and Larson) further comprises a flexible electrical connection component (Paragraph [0100] in Ichikawa, USB cable connector connecting to 20e), having one end thereof connected to the circuit motherboard (Paragraph [0100], USB cable connected to USB port 20e) and one other end thereof for connecting to an external processing module (Paragraph [0097] other end connecting to external device; Figure 10, external device including main unit 200a comprising central controller 1).
Chen in view of Ichikawa, Mittleman, and Larson does not teach wherein the plug has a through hole; a flexible electrical connection component passes through the through hole; one end of the plug is recessed to form an adhesive slot, the adhesive slot is filled with a sealing adhesive, the adhesive slot is in communication with the through hole, a part of the flexible electrical connection component passing through the through hole is located in the adhesive slot, the sealing adhesive covers the flexible electrical connection component in the adhesive slot, and the sealing adhesive seals the through hole.
However, Sakata teaches a plug (Figure 3, grommet body 10) having a through hole (small diameter tube portion 11), wherein a flexible electrical connection component (wire harness W/H) passes through the through hole (11); one end of the plug (Figure 3, left right end of 10) is recessed to form an adhesive slot (enlarged diameter tube portion 12), the adhesive slot (12) is filled with a sealing adhesive (sealant 26), the adhesive slot (12) is in communication with the through hole (11), a part of the flexible electrical connection (W/H) component passing through the through hole (11) is located in the adhesive slot (12), the sealing adhesive (26) covers the flexible electrical connection component (W/H) in the adhesive slot (12), and the sealing adhesive (26) seals the through hole (11) (see Figure 3 and Column 7, Lines 1-9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the USB port and USB cable connector of Ichikawa to the circuit board of Chen as previously modified by Ichikawa, Mittleman, and Larson, and modified the plug of Chen as previously modified by Ichikawa, Mittleman, and Larson to include the through hole, adhesive slot, and sealing adhesive of Sakata. Combining the USB port/cable connector would have allowed the microphone kit to connect/communicate with the electronic device (see Paragraph [0096] in Ichikawa). Modifying the plug would have allowed the microphone kit to connect with an external device, while maintaining the waterproofness of the microphone kit and the ease of connecting and disconnecting the plug/connector to and from the microphone kit (see Figure 3, Column 6, Lines 1-7, and Column 7, Lines 1-9 in Sakata). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Son (US Publication No. 2021/0088979) discloses a similar fixing structure to the claimed structure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841


/ADRIAN S WILSON/Primary Examiner, Art Unit 2841